Judgment modified to read as follows: “ Adjudged and decreed that the defendant Town of Mamaroneck, its officers and agents and servants, be and they hereby are permanently enjoined from in any manner interfering with the construction of any buildings upon the premises of the plaintiff within the Town of Mamaroneck, held for public use, designed and erected for the purpose of carrying that public use into execution and from so enforcing the zoning ordinance of the Town of Mamaroneck mentioned in the complaint with respect to said premises or any part thereof as would interfere with the execution of the public use for which said premises are held,” and as so modified judgment unanimously affirmed, without costs. No opinion. Present — Kelly, P. J., Rich, Jaycox, Maiming and Young, JJ.